EXHIBIT 10.7
 


August 10, 2011



Dean Sukowatey
6165 N.W. 86th St.
Johnston, IA 50131



RE:        Extension of Demand Notes


Dear Payee:


All Fuels & Energy Company (the ”Company”) is requesting an extension of the
following demand notes: (1) demand note, dated November 3, 2008, issued by
Company in favor of Dean Sukowatey (“Payee”) in the aggregate principal amount
of $20,000, of which $20,000 remains due and payable as of the date hereof
(“November 3, 2008 Principal Amount”), accruing interest at a rate of 10% per
annum (“November 3, 2009 Note”); (2) demand note, dated November 28, 2008,
issued by Company in favor of Dean Sukowatey (“Payee”) in the aggregate
principal amount of $20,000, of which $20,000 remains due and payable as of the
date hereof (“November 28, 2008 Principal Amount”), accruing interest at a rate
of 10% per annum (“November 28, 2008 Note”); (3) demand note, dated August 3,
2009, issued by Company in favor of Dean Sukowatey (“Payee”) in the aggregate
principal amount of $50,000, of which $50,000 remains due and payable as of the
date hereof (“August 2009 Principal Amount”), accruing interest at a rate of 10%
per annum (“August 2009 Note”); (4) demand note, dated November 13, 2009, issued
by Company in favor of Payee in the aggregate principal amount of $10,000, of
which $10,000 remains due and payable as of the date hereof (“November 2009
Principal Amount”), accruing interest at a rate of 10% per annum (“November 2009
Note”); and (5) demand note, dated July 26, 2011, issued by Company in favor of
Payee in the aggregate principal amount of $2,000, of which $2,0000 remains due
and payable as of the date hereof (“July 2011 Principal Amount”), accruing
interest at a rate of 10% per annum (“July 2011 Note”). Collectively, the
November 3, 2008 Principal Amount, the November 28, 2008 Principal Amount, the
August 2009 Principal Amount, the November 2009 Principal Amount and the July
2011 Principal Amount are referred to herein as the “Principal Amount.”
Collectively, the November 3, 2008 Note, November 28, 2008 Note, August 2009
Note, the December 2009 Note and the July 2011 Note are referred to herein as
the “Notes.”

 

The Notes are due and payable upon demand. Payee hereby represents that Payee
has not demanded payment on the Notes and the Notes are not in default as of the
date hereof.


The Company now desires to extend the maturity date of the Notes with the
Principal Amount and all accrued and unpaid interest due and payable on
September 1, 2012 (the “Extension”), unless converted earlier per the terms of
the Note. In consideration for the Extension, the Company agrees to issue Payee
50,000 shares of the Company’s common stock, the receipt and sufficiency of
which is hereby acknowledged as sufficient consideration for the extension.


If you have any questions, please don’t hesitate to call me at 515.331.6509.


                                                                                    Very
truly yours,


All Fuels & Energy Company



AGREED AND ACCEPTED BY PAYEE

/s/ DEAN E. SUKOWATEY


Name: August 11, 2011
